REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance:  In view of the claim amendments, attorney’s arguments and the Declaration of Paul Darby, the claimed invention is novel and unobvious over the closest prior art of Anthony et al. (U.S. Patent Pub. No. 2004/0214302, cited on IDS of 9/29/2020), and the secondary references of Becker, M.M. (U.S. Patent Pub. No. 2002/0164614) and Bee et al. (U.S. Patent No. 6,623,920), and no additional prior art was identified that teaches or suggests detection reaction mixtures or aqueous formulations as currently claimed.  While Anthony teaches capture sequence probes that comprise the sequence of claimed SEQ ID NOs: 45 and 46, neither Anthony nor the secondary references teach probes wherein the target-specific sequences consists of the nucleotide sequence of SEQ ID NOs: 13, 45, 46 or 52, complements thereof or RNA equivalents.  Furthermore, Anthony discloses probes that are individually capable of detecting HPV types 18 and 45, but does not teach probes capable of detecting both HPV types 18 and 45.  As described in the Declaration, detection probe oligomers having target-specific sequences consisting of SEQ ID NOs: 13, 45 and 46 are each capable of detecting both HPV types 18 and 45. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637